                         Case 18-24170-AJC         Doc 13     Filed 11/20/18     Page 1 of 3




           ORDERED in the Southern District of Florida on November 19, 2018.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

          In re:                                                       Case No.: 18-24170-AJC

          ASTOR EB-5, LLC               ,                              Chapter 11

                Debtor and Debtor-In-Possession.
          ___________________________________/

                              INTERIM ORDER (I) APPROVING
                APPLICATION FOR AN ORDER AUTHORIZING THE EMPLOYMENT
                       OF ORSHAN, P.A. AS COUNSEL FOR DEBTOR AND
             DEBTOR-IN-POSSESSION PURSUANT TO 11 U.S.C. §§ 327 AND 330 NUNC PRO
                TUNC TO THE PETITION DATE; AND (II) SETTING FINAL HEARING

                   THIS CAUSE having come before the Court on November 19, 2018 at 12:00 p.m. upon

          the Debtor’s Application for an Order Authorizing the Employment of Orshan, P.A. as Counsel

          for Debtor and Debtor-in-Possession Pursuant to 11 U.S.C. §§ 327 and 330 (the "Application")

          [DE 3, and the Affidavit of Paul L. Orshan, Esq. on behalf of Orshan, P.A., as Proposed Counsel

          for the Debtor [DE 3-1], (the “Affidavit”), attached to the Application.

                   The Application requests entry of an Order approving the Debtor’s employment of

          Orshan, P.A. to represent it as general counsel in this Chapter 11 case. The Court has jurisdiction
                 Case 18-24170-AJC        Doc 13     Filed 11/20/18      Page 2 of 3



over the matters raised in the Application pursuant to 28 U.S.C. §157(b)(2)(A). The relief

requested in the Application in in the best interests of the Debtor, its estate and its creditors. The

Affidavit makes relevant disclosures as required by Federal Rules of Bankruptcy Procedure 2014

and 2016 (the "Bankruptcy Rules"). The Affidavit contains a verified statement as required by

Bankruptcy Rule 2014 demonstrating that Paul L. Orshan, Esq. and Orshan, P.A. are

disinterested as required by 11 U.S.C. §327(a). Pursuant to 11 U.S.C. §327(a), Bankruptcy Rule

2014(a), and Local Rule 2014-1(A), the Court is authorized to grant the relief requested in the

Application. Upon the record herein, and after due deliberation thereon, good and sufficient

cause exists for the granting of the relief as set forth herein. Accordingly, it is hereby

        ORDERED as follows:

        1.       The Application is APPROVED on an interim basis.

        2.       The employment of Orshan, P.A. as general counsel to the Debtor in the Chapter

11 case is approved, pursuant to 11 U.S.C. § 327(a), on an interim basis.

        3.       The employment of Orshan, P.A. by the Debtor shall be nunc pro tunc to the

Petition Date.

        4.       In the event the Application is not granted on a final basis, Orshan, P.A. shall be

authorized to submit a fee application with this Court for compensation for fees and expenses

incurred between the Petition Date and the Final Hearing. All objections to the allowance of any

fees are reserved. Nothing in this order shall be deemed as an approval or entitlement to any such

fees.

        5.       The Court shall conduct a final hearing (the “Final Hearing”) to approve the

Application on December 6, 2018 at 11:00 a.m. in the United States Bankruptcy Court, 301 N.

Miami Ave., Courtroom 7, Miami, FL 33128.


                                             Page 2 of 3
               Case 18-24170-AJC         Doc 13         Filed 11/20/18   Page 3 of 3



       6.      Entry of this Interim Order is without prejudice to the rights of any party-in-

interest to interpose an objection to the Application, and any such objection will be considered

on a de novo standard at the Final Hearing.

       7.      The Debtor is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order and in accordance with the Application.

       8.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                                  ###

Submitted by:
Paul L. Orshan, Esq.
Orshan, P.A.
Proposed Counsel for Debtor
701 Brickell Ave., Suite 2000
Miami, Florida 33131
Telephone: (305) 529-9380
Facsimile: (305) 402-0777
paul@orshanpa.com

        Attorney Paul L. Orshan shall serve a copy of the signed order on all interested parties
and file with the court a certificate of service confirming with Local Rule 2002-1(F).




                                              Page 3 of 3
